In the Missouri Court of Appeals
             Eastern District
SEPTEMBER 29, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101406    AMERICAN PUZZLE CO., APP V WALTER WURDACK,
     RES

2.   ED101481 STATE OF MISSOURI, RES V MICHAEL J. HOUSTON, APP

3.   ED101988 JEFFREY TACINA, APP V MERS/MO & DES, RES

4.   ED102120 HEIDI K. WOOD, APP V MICHAEL S. WOOD, RES

5.   ED102460 LONNIE SNELLING, APP V PATRICK J. KENNY ET AL, DFT




CORRECTION(S):

1.   ED102446 JOHN W. WOLFNER RES V HERITAGE UNION LIFE INS
     APP